MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
This matter arises as a result of a complaint filed with the Grievance Committee of the Supreme Court of the State of Colorado against Clinton B. Stewart, an attorney duly licensed to practice law in the State of Colorado. A formal hearing was held on the complaint on February 4, 1972. As a result of this hearing, the Committee recommended to the Supreme Court that Mr. Stewart be suspended from the *353practice of law for an indefinite period.
The record shows that the Respondent in this case did not make any return to the complaint filed against him nor did he respond to the investigator attempting to investigate the complaint. He did not appear at all for the formal hearing although he had been duly notified of the same.
 The evidence presented at the hearing indicated that Richard P. Fizgerald retained the Respondent to form a corporation in late 1966 or early 1967. Thereafter, Mr. Fitzgerald, believing that the corporation had been formed, acquired and sold real estate in the corporation’s name. Fitzgerald later learned that the corporation had not been organized and that no corporation papers had been filed with the Secretary of State. After some conversation, Fitzgerald then paid Stewart an additional fee to insure the filing of the necessary papers. Thereafter, Fitzgerald repeatedly discussed the matter with Stewart, and was always advised that the incorporation would be taken care of. However, Stewart has never filed the corporation papers, and has never made any effort to make restitution. There was some evidence in the record that the Respondent had some mental difficulties perhaps related to the excessive use of alcohol. As a result of this evidence, the Committee found that Respondent had been guilty of the grossest type of negligence and irresponsibility and had in fact misappropriated his client’s funds since he made no effort to perform the services for which he was hired.
The Committee concluded that the conduct of the Respondent showed a total inability to properly practice law and that his acts were contrary to the highest standards of morality, justice and honesty. We agree with the finding and the recommendation of indefinite suspension.
Respondent, Clinton B. Stewart, is hereby suspended from the practice of law until further order of the Court.